

EXHIBIT 10-7
GANNETT CO., INC.
SUPPLEMENTAL EXECUTIVE MEDICAL PLAN FOR RETIRED EXECUTIVES


Amendment No. 1


Effective June 29, 2015, Gannett Co., Inc. hereby amends the Gannett Co., Inc.
Supplemental Executive Medical Plan for Retired Executives (the “Plan”) as
follows:
1.The following new section is added after the first sentence of the Plan:
BACKGROUND AND EFFECT OF SPIN-OFF
In 2015, Gannett Co., Inc. separated its digital/broadcast and publishing
businesses into two separate publicly traded companies.  The separation occurred
when Gannett Co., Inc. contributed its publishing businesses to a newly formed
subsidiary, Gannett SpinCo, Inc., and distributed the stock of Gannett SpinCo,
Inc. to its shareholders (the “Spin-off”).  In connection with the Spin-off,
Gannett SpinCo, Inc. was renamed “Gannett Co., Inc.” (“SpinCo”).  The entity
formerly known as Gannett Co., Inc. was renamed “TEGNA Inc.” (the “Company”) and
continues the digital/broadcast businesses.
In connection with the Spin-off, the Company entered into that certain Employee
Matters Agreement by and between the SpinCo and the Company dated June 26, 2015
(the “Employee Matters Agreement”). Under the Employee Matters Agreement, SpinCo
assumed certain liabilities under this Plan relating to “SpinCo Group Employees”
(as defined under the Employee Matters Agreement) and “Former SpinCo Group
Employees” (as defined under the Employee Matters Agreement). Such liabilities
are the sole responsibility of SpinCo and will be paid under its Supplemental
Executive Medical Plan for Retired Executives, and not this Plan. The Company
shall not have any responsibility for such liabilities. The Employee Matters
Agreement may be used as an aid in interpreting the terms of the benefits
hereunder. Notwithstanding any other provision of the SpinCo’s Supplemental
Executive Medical Plan for Retired Executives or this Plan, no Participant shall
be entitled to duplicate benefits under both such Plans.
2.Effective as of the Spin-off, this Plan is renamed the “TEGNA Inc.
Supplemental Executive Medical Plan for Retired Executives” and all references
to “Gannett Co., Inc.” or similar terms in this Plan shall refer to TEGNA Inc.
as appropriate.
3.The Plan is amended by adding the following paragraphs at the end of the
“Eligibility” section:
Retired executives and their eligible dependents must be enrolled in other
primary medical coverage that constitutes Minimum Essential Coverage under the




--------------------------------------------------------------------------------



Affordable Care Act (“Other Primary Medical Coverage”) in order to participate.
Where the Other Primary Medical Coverage is Medicare, the individual must be
enrolled in Medicare Parts A, B, and D (or an equivalent Medicare plan, such as
a Medicare Advantage plan with prescription drug coverage).
This Plan does not cover any retired executive or their eligible dependents if
that retired executive is a “SpinCo Group Employee” or “Former SpinCo Group
Employee” as defined under the Employee Matters Agreement.
4.The “Benefits Provided” section of the Plan is amended as follows:
•
by deleting the phrase “federal or state plans” from subparagraph (b), and
replacing it with the phrase “Other Primary Medical Coverage.”

•
By deleting the last two paragraphs in their entirety and replacing them with
the following:

The maximum amount payable to any former Management Committee member who retired
on or after January 1, 1999, with respect to the total medical expenses incurred
for himself/herself and all eligible dependents, will not be greater than
$25,000 in each plan year while a retired employee of the Company. The maximum
amount payable to the eligible dependents of a deceased Management Committee
member who retired on or after January 1, 1999, will be $12,500 per plan year
for life. The maximum amount payable to any former Management Committee member
who retired prior to January 1, 1999, with respect to the total medical expenses
incurred for himself/herself and all eligible dependents, will not be greater
than $20,000 in each plan year while a retired employee of the Company. The
maximum amount payable to the eligible dependents of a deceased Management
Committee member who retired prior to January 1, 1999, will be $10,000 per plan
year for life.
The maximum amount payable to any Company officer or U.S. Community Publishing
Member (other than a Management Committee member) who retired on or after
January 1, 1999, with respect to the total medical expenses incurred for
himself/herself and all eligible dependents, will not be greater than $12,000 in
each plan year while a retired employee of the Company. The maximum amount
payable to the eligible dependents of a deceased former eligible executive
described in the previous sentence will be (a) $6,000 per year for three full
plan years following the eligible former executive’s death if the eligible
executive was under age 55 upon date of death, or (b) $6,000 per plan year for
life if the eligible former executive was age 55 or over upon date of death. The
maximum amount payable to any Company officer or U.S. Community Publishing
Member (other than a Management Committee member) who retired prior to January
1, 1999, with respect to the total medical expenses incurred for himself/herself
and all eligible dependents, will not be greater than $10,000 in each plan year
while a retired employee of the Company.




--------------------------------------------------------------------------------



The maximum amount payable to the eligible dependents of a deceased former
eligible executive described in the previous sentence will be (a) $5,000 per
year for three full plan years following the eligible former executive’s death
if the eligible executive was under age 55 upon date of death, or (b) $5,000 per
plan year for life if the eligible former executive was age 55 or over upon date
of death.
5.The “Exclusions” section of the Plan is amended as follows:
•
by adding the following phrase at the end of subparagraph (a): “, except as
required to be covered under the preventive care requirements of the Affordable
Care Act.”

•
by deleting subparagraphs (b) and (e) in their entirety, and renumbering the
remaining subparagraphs (a) through (h).

•
by adding a new subparagraph (i) as follows: “(i) Premium payments for other
insurance policies.”

•
by adding a new subparagraph (j) as follows: “(j) Concierge fees.”

IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of June 26, 2015.


GANNETT CO., INC.




By: /s/ Todd A. Mayman                
Name: Todd A. Mayman
Title:
Senior Vice President, General Counsel and Secretary







